Citation Nr: 0418746	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the award of Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002) 
is subject to offset in the amount of the Compromise 
Settlement of $75, 050.00.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  The appellant is the veteran's widow.  She remarried 
in February 1999.  

The current appeal arose from an August 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  The RO determined that the award 
of DIC under the provisions of 38 U.S.C.A. § 1151 was subject 
to offset in the amount of the Compromise Settlement of $75, 
000.00.  This Compromise Settlement represents the tort 
recovery for the claim filed under the Federal Tort Claims 
Act (FTCA).  In May 2003 the Decision Review Officer 
determined that $750.00, which represents excess funeral 
expenses paid by appellant that were not reimbursed, were 
considered offset from the tort recovery.  


FINDINGS OF FACT

1.  The veteran died in March 1998.  The cause of his death 
was found to be related to the failure by VA to provide 
adequate medical care, for which the appellant is entitled to 
DIC benefits pursuant to 38 U.S.C.A. § 1151.  

2.  In October 1998, the appellant and the United States 
agreed to a Compromise Settlement under the FTCA for the 
veteran's death in the amount of $75,000.00.  

3.  In June 2001, the RO awarded appellant DIC benefits under 
the provisions of 38 U.S.C. § 1151 due to the veteran's 
death. 

4.  The probative evidence shows appellant entered into the 
Compromise Settlement agreement in an individual capacity as 
the veteran's surviving spouse and not as a personal 
representative of the veteran's estate.  

CONCLUSION OF LAW

The remaining FTCA Compromise Settlement amount of $75, 
000.00 is subject to recoupment from the appellant's DIC 
benefits.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.800 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1983 the RO awarded the veteran permanently and total 
nonservice-connected disability pension benefits, effective 
October 30, 1982.  The veteran suffered an inferior 
myocardial infarction and the evidence showed he was 
indefinitely unemployable due to organic heart disease.  

In April 1994 the veteran underwent coronary artery bypass 
surgery at a VA Medical Center.  During that procedure he 
sustained anoxic brain damage, which was presumed to have 
been due to post pump syndrome.  He was diagnosed with 
dementia secondary to anoxic brain damage, renal 
insufficiency and hypertension.  

In June 1994 the RO awarded entitlement to special monthly 
pension by reason of being in need of aid and attendance, 
effective May 24, 1994.  The RO also proposed to rate the 
veteran incompetent for VA benefits purposes.  Subsequently, 
the RO determined the veteran incompetent, effective August 
16, 1994.  

In June 1995 the RO granted service connection for 
compensation purposes for anoxic brain damage secondary to VA 
treatment under the provisions of 38 U.S.C. § 1151.  The RO 
awarded the veteran a 100 percent rating, effective April 18, 
1994.  The RO also awarded special monthly compensation by 
reason of being in need of aid and attendance, effective 
April 18, 1994.  The RO continued the incompetency 
determination.  

In July 1997 the veteran filed a claim for damages under the 
FTCA for the injuries sustained during the April 1994 VA 
hospitalization.  

In April 1998 appellant filed an application for DIC.  She 
included a certificate of death, which shows the veteran died 
on March 23, 1998.  The immediate cause of death was cardiac 
arrest and the underlying cause was coronary artery disease.  
The significant conditions contributing to death were 
dementia due to anoxic brain damage and chronic renal 
failure.  

In July 1998 appellant filed another application for DIC.  
She indicated that a tort claim and/or court action was 
pending at that time based on the veteran's death.  

In October 1998, the appellant and the United States entered 
into a Compromise Settlement and Release of Federal Tort 
Claims Act Claims Pursuant to 28 U.S.C. § 2677 in the amount 
of $75,000.00.  The appellant is listed as plaintiff as both 
the surviving spouse and the veteran's personal 
representative.  The agreement provides that none of the 
terms of the settlement and release of the FTCA Complaint 
precluded appellant from pursuing her claim for VA benefits 
under 38 U.S.C. § 1151.  The parties agreed that neither 
appellant nor any heir of the veteran's estate could pursue a 
cause of action against the United States for the wrongful 
death of the veteran.  The settlement amount was made payable 
to the appellant as the veteran's surviving spouse and 
personal representative of the veteran's estate.  The 
Compromise Settlement is signed by appellant "in her 
individual capacity" and the four heirs to the veteran's 
estate.  

In June 2001, the RO awarded appellant DIC benefits under the 
provisions of 38 U.S.C. § 1151 due to the veteran's death.  
The RO determined that the evidence established that the 
veteran's dementia due to anoxic brain damage was a 
contributory cause of death.  The RO revised the April 1998 
rating decision based on a different evidentiary 
interpretation under the provisions of 38 C.F.R. § 3.2600.  

In August 2001 the RO notified appellant that her award of 
DIC under the provisions of 38 U.S.C.A. § 1151 was subject to 
offset in the amount of the Compromise Settlement of $75, 
000.00.  

In May 2003 the Decision Review Officer determined that 
$750.00 was considered offset from the amount of the tort 
recovery.  This represented the excess funeral expenses paid 
by appellant that were not reimbursed.  


VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the appellant 
from the RO dated in April 2003, as well as by the 
discussions in the May 2003 statement of the case (SOC).  By 
means of these documents, the appellant was told of the 
offset requirements, of the reasons for the denial of her 
claim, of her and VA's respective duties, and she was asked 
to provide information in her possession relevant to the 
claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant was not provided VCAA notice until 
after the August 2001 determination that her DIC benefits 
would be offset until the 75,000.00 Compromise Settlement was 
recouped.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying notice in 2003, her 
claim was readjudicated based upon all the evidence of record 
and the SOC issued in May 2003.  There is no indication that 
the disposition of her claim would not have been different 
had she received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

In this case there are no medical records to obtain since the 
appeal involves the issue of the type of damages received by 
appellant in the Compromise Settlement agreement and in what 
capacity she received the settlement.  The evidence includes 
the veteran's complaint for damages under the FTCA and the 
Compromise Settlement agreement signed by appellant 
subsequent to his death.  The evidence also includes an 
opinion from the Regional Counsel, which pertains to the 
damages recoverable under state law in a wrongful death 
action and a survivorship action.  In this case the facts are 
not in dispute.  The RO requested appellant in April 2003 to 
provide additional evidence pertaining to unreimbursed 
medical expenses related to the veteran's last illness as 
well as insurance money received in connection with these 
expenses.  She responded in May 2003 that she was unable to 
provide further information requested.  She also stated that 
she did not intend to pursue this issue and her main concern 
was future DIC benefits if she were ever widowed again.  She 
has effectively waived further consideration and development 
of her claim under the VCAA.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The evidence 
of record and the Compromise Settlement agreement 
demonstrates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate the claim.  The law is dispositive of the matter 
on appeal since the evidence establishes that the $75,000.00 
tort damages under the FTCA were recovered by appellant in an 
individual capacity for wrongful death rather than as a 
personal representative of the veteran's estate under a 
survivorship action.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Consequently, no further development is 
necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Criteria

Under 38 U.S.C.A. § 1151(b) (West 2002), where an individual 
is, on or after December 1, 1962, awarded a judgment against 
the United States in a civil action brought pursuant to 28 
U.S.C.A. § 1346(b) (FTCA), or on or after December 1, 1962, 
enters into a settlement or compromise under 28 U.S.C.A. §§ 
2672 or 2677, by reason of a disability or death treated 
pursuant to this section as if it were service-connected, 
then no benefits shall be paid to such individual for any 
month beginning after the date such judgment, settlement, or 
compromise on account of such disability or death becomes 
final until the aggregate amount of benefits which would be 
paid but for this subsection equals the total amount included 
in such judgment, settlement, or compromise.  See 38 C.F.R. § 
3.800(a)(2) (2002).  

VA's General Counsel has issued a number of precedent 
opinions on the issue of the amount of any settlement reached 
as the result of a claim under the FTCA to be offset by VA 
disability compensation or DIC benefits.  The overall theme 
in these opinions is that the recoupment provisions of 38 
U.S.C.A. § 1151(b) are intended to prevent the same 
individual from recovering twice for the same death; in other 
words, from receiving damages under both the FTCA and DIC for 
the same death.  See VAOPGCPREC 79-90, 52-91, 7-94.  The 
plain language of 38 U.S.C.A. § 1151 requires offset of the 
entire amount of damages recovered by an "individual" in an 
FTCA settlement based on the same disability for which VA 
benefits are payable.  See VAOPGCPREC 7-94 (Mar. 1, 1994); 
VAOPGCPREC 79-90 (July 18, 1990).  The statute does not 
condition the offset upon whether an individual has actually 
received or retained the entire amount of the settlement.  
See VAOPGCPREC 7-94.  

Additionally, the full amount of damages recovered by an 
individual under FCTA is subject to offset against benefits 
payable under 38 U.S.C.A. § 1151, regardless of whether those 
damages were intended as compensation for economic or non-
economic losses.  See VAOGCPREC 52-91 (Apr. 29, 1991).

Under FTCA, the liability of the Government shall be 
determined in accordance with the law of the place where the 
act or omission occurred.  See 28 U.S.C.A. § 1346(b) (West 
2002).  The legal status under which a claimant recovers on a 
claim under FTCA based on death is relevant to the 
determination of the amount to be offset from DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  See VAOPGCPREC 79-90.  Such 
status will generally be dependent on the nature of the 
damages recovered.  Id.  Amounts recovered by an individual 
under a typical state wrongful-death statute may be offset 
against DIC otherwise payable to that individual.  Id.  Each 
survivor receiving damages under a wrongful-death statute is 
subject to offset only to the extent of sums including in 
judgment or settlement to compensate for harm suffered by 
that individual.  Id.  Damages recovered by a personal 
representative under a state survival statute are not subject 
to recovery by offset under 38 U.S.C.A. § 1151, although the 
personal representative to whom payment is made may be the 
surviving spouse of the decedent.  Id.

The Court noted that the term "individual," as used in the 
offset provision of 38 U.S.C.A. 1151, does not apply to an 
appellant who represents the estate alone.  See Neal v. 
Derwinski, 2 Vet. App. 296 (1992).  In Neal, the Court 
stated, "our determination as to amount of offset hinges on 
whom appellant represented when she entered into a settlement 
with the government pursuant to the FTCA.  If she represented 
herself solely, the entire amount recovered would necessarily 
be offset against her DIC payments.  If, however, she 
represented the estate alone, offset would not be necessary 
since the estate, not appellant, entered into the 
settlement."  Id. at 298-99.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks to preclude recoupment by VA of a 
$75,000.00 FTCA settlement.  She contends that the entire 
settlement amount was received in her capacity as personal 
representative of the veteran's estate.  She argues that, 
since that damages recovered were pursuant to a survivorship 
action rather than in her individual capacity under a 
wrongful death action, there is no offset against her DIC 
benefits.  

The initial matter that must be resolved in this case is 
whether the appellant entered into the settlement of the FTCA 
claim as an individual, or as personal representative of the 
deceased veteran's estate.  Appellant's status as an 
individual, rather than as personal representative of the 
veteran's estate, is critical in determining the amount of 
the settlement proceeds that must be recouped from her DIC 
benefits.  See Gantt v. Principi, 16 Vet. App. 89 (2002).

The most probative evidence of record on this issue consists 
of the October 1998 Compromise Settlement agreement.  The 
appellant and the United States entered into a Compromise 
Settlement and Release of Federal Tort Claims Act Claims 
Pursuant to 28 U.S.C. § 2677 in the amount of $75,000.00.  
The claim was filed after December 1, 1962 and the appellant 
entered into a settlement or compromise under 28 U.S.C.A. § 
2677 by reason of the veteran's death.  Since such a 
settlement or compromise is treated as if it were service-
connected, no benefits shall be paid to appellant after the 
date settlement or compromise becomes final until the 
aggregate amount of benefits equals the $75,000.00 included 
in the settlement or compromise.  38 C.F.R. § 3.800(a)(2).  

Although the appellant, plaintiff is listed both as the 
surviving spouse and as the veteran's personal 
representative, the substance of the Compromise Settlement 
shows she was acting in her personal capacity as the 
surviving spouse.  While the agreement provides that none of 
the terms of the settlement and release of the FTCA Complaint 
precluded appellant from pursuing her claim for VA benefits 
under 38 U.S.C. § 1151, there is no provision that the VA 
would not seek offset in the amount of the $75,000.00 
settlement prior to the actual payment of DIC benefits to the 
appellant.  In fact, the parties agreed that neither 
appellant nor any heir of the veteran's estate could pursue a 
cause of action against the United States for the wrongful 
death of the veteran.  More importantly, appellant 
specifically signs the Compromise Settlement "in her 
individual capacity" (italics added).  She specifically 
acknowledged agreement to the $75,000.00 settlement in her 
individual capacity, which demonstrates that this was in 
settlement of her wrongful death claim as the veteran's 
surviving spouse.  The Board finds, therefore, that in 
entering into the settlement of the FTCA claim the appellant 
did so as an individual, and not as personal representative 
of the veteran's estate.

Because the appellant entered into the settlement as an 
individual, and not as personal representative of the 
veteran's estate, the proceeds in the amount of $75,000 from 
the settlement are attributed to the appellant.  Although the 
veteran filed a claim for damages under the FTCA prior to his 
death, the Compromise Settlement documents indicate that the 
claim was brought as a wrongful death.  The amount of damages 
actually recovered for a wrongful death is subject to 
recoupment.

Section 1151(b) requires the recoupment of an amount equal to 
the total amount of the settlement, regardless of the basis 
for determining the amount of recovery and regardless of how 
the proceeds are distributed following settlement.  In short, 
the law and regulations call for the recoupment of the entire 
amount of $75,000 under the circumstances here presented.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.800.

For the reasons shown above the Board has determined that the 
full amount of the $75,000.00 settlement of the FTCA claim 
should be offset against the DIC benefits payable to the 
appellant under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Given that the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the veteran's 
favor is not for application.  See Ferguson v. Principi, 273 
F. 3d. 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 
5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).







ORDER

The remaining FTCA settlement amount of $75, 050.00 is 
subject to offset against the DIC benefits payable to the 
appellant under 38 U.S.C.A. § 1151.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



